Citation Nr: 0734296	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  96-48 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.

(The matter of the Board's consideration of the veteran's 
appeal, of this issue, and on the merits will be the subject 
of a separate decision of the same date.)


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1975.

The Board notes that, in a June 1977 rating decision, the RO, 
in pertinent part, denied the veteran's claim for service 
connection for a psychiatric disorder. 

In an August 1987 decision, the Board denied service 
connection for a psychiatric disability.  A September 1989 
rating decision declined to reopen the previously denied 
claim for service connection for a psychiatric disorder.  
Although appellant was timely notified of that determination, 
he did not express timely disagreement with that rating 
decision.  The September 1989 rating decision represents the 
last final decision as to the veteran's claim for service 
connection for a psychiatric disorder.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from subsequent rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that, in pertinent part, declined 
to find that new and material evidence was received to reopen 
the claim for service connection for a psychiatric disorder.

In a March 1999 decision, the Board, in pertinent part, 
declined to find that new and material evidence was received 
to reopen the veteran's claim for service connection for a 
psychiatric disorder.  Subsequently, the appellant appealed 
the Board's March 1999 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as "the 
CAVC").  In an April 2001 Order, the CAVC vacated the 
Board's March 1999 decision and remanded the case to the 
Board for readjudication in light of the enactment of the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (Nov. 9, 2000).  A copy of the 
CAVC's Order in this matter has been placed in the claims 
file.  

Thereafter, in a March 2002 decision, the Board, in pertinent 
part, again declined to find that new and material evidence 
was submitted to reopen the claim for service connection for 
a psychiatric disorder.  The appellant appealed the Board's 
March 2002 decision to the Court.  In a September 2003 Order, 
the CAVC, citing to Quartuccio v. Principi, 16 Vet. App. 183 
(2002), determined that the Board's March 2002 decision did 
not comply with the VCAA and its applicability with regards 
to the appellate issues, vacated the Board's March 2002 
decision, and remanded the case to the Board for 
readjudication.  A copy of the CAVC's Order in this matter 
has been placed in the claims file.  

In June 2004, the Board remanded the appellant's case to the 
RO to comply with the CAVC's remand.  In a February 2006 
decision, the Board, in pertinent part, declined to find that 
new and material evidence was received to reopen the claim 
for service connection claim for a psychiatric disorder.

The veteran appealed that portion of the Board's February 
2006 decision that declined to reopen his previously denied 
claim for service connection for a psychiatric disorder to 
the CAVC.  In that litigation, a Joint Motion for Remand was 
filed by the VA General Counsel and the appellant, averring 
that remand was required.  In an Order of June 2007, the CAVC 
remanded the matter, pursuant to the Joint Motion.  A copy of 
the CAVC's Order in this matter has been placed in the claims 
file.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).

In this case, in a February 2006 decision, the Board, in 
pertinent part, determined that new and material evidence was 
not received to reopen the claim for service connection for a 
psychiatric disorder.  The veteran appealed that portion of 
the Board's decision to the CAVC.  While the matter was 
pending before the CAVC, in June 2007, the veteran's attorney 
and a representative of the VA's General Counsel filed a 
Joint Motion for Remand.  In the Joint Motion it was 
requested that the Board decision be vacated as to this issue 
and the matter remanded to the Board.  In a June 2007 Order, 
the CAVC granted the motion and remanded that portion of the 
Board's February 2006 decision that declined to reopen the 
previously denied claim for service connection for a 
psychiatric disorder to the Board for further development and 
adjudication.

In light of the CAVC's June 2007 Order, that portion of the 
February 2006 Board decision addressing the issue of whether 
new and material evidence was received to reopen a claim for 
service connection for a psychiatric disorder is vacated.

In a separate decision issued simultaneously to this Vacatur, 
the Board will reconsider the veteran's appeal on this issue.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


